Name: Commission Regulation (EEC) No 450/79 of 7 March 1979 amending Regulation (EEC) No 2104/75 as regards the specific detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 79 Official Journal of the European Communities No L 57/ 13 COMMISSION REGULATION (EEC) No 450/79 of 7 March 1979 amending Regulation (EEC) No 2104/75 as regards the specific detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables Whereas Article 9a of that Regulation provides that no licence is required for imports of tomato concen ­ trate in quantities not exceeding 20 kilograms ; whereas the licence system in force from 1 July 1978 no longer requires this provision for tomato concen ­ trates ; whereas the said Article 9a should accordingly be repealed ; Whereas the abolition of the minimum import price system referred to above renders superfluous the indi ­ cation on licences of the weight of the product including immediate wrapping ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 11 52/78 (2 ), and in particular the second subpara ­ graph of Article 10 ( 3) thereof, Whereas Article 10 of Regulation (EEC) No 516/77 established a system of import licences in respect of sensitive products ; whereas, in order to ensure better knowledge of the trade pattern in certain of these products, indication of the country of origin should be required and the importer should be obliged to import from the country thus indicated ; whereas, in view of the characteristics of trade in the products concerned , provision should be made for some relaxa ­ tion of the rules concerning the obligatory indication of the country of origin ; Whereas for certain products the amounts of the secu ­ rities in respect of import licences fixed by Commis ­ sion Regulation (EEC) No 2104/75 (3 ), as last amended by Regulation (EEC) No 386/78 (4 ), are no longer appropriate to the market situation ; whereas they should accordingly be amended ; Whereas in the licence application the applicant must indicate the complete subheading of the Common Custom Tariff ; whereas in the case of certain products falling within heading No 20.06 containing added sugar and requiring presentation of an import licence it is not always possible, owing to considerable varia ­ tions in natural sugar content, to know the exact sugar content at the time of application for the licence ; whereas special provision should be made for these products ; Whereas the system of minimum import price for tomato concentrates was abolished with effect from 1 July 1978 ; whereas the provisions for the application of this system included in Regulation (EEC) No 2104/75 should be repealed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2104/75 is amended as follows : 1 . An Article 3a is inserted : 'Article 3a 1 . For the products set out in the following table, the licence application and the import licence itself shall contain in section 14 an indica ­ tion of the country of origin . The issue of the licence shall make it obligatory to import from the country so indicated . OCT heading No Description 20.02 A Mushrooms ex 20.06 B \ Pears ex 20.02 G Peas ex 20.02 G French beans ex 08.10 A ex 08.11 E l ex 20.03 Raspberries ex 20.05 ex 20.06 B II (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3 ) OJ No L 214, 12. 8 . 1975, p. 20 . ( «) OJ No L 54, 25 . 2. 1978 , p. 11 . 2 . However, the holder of the licence referred to in paragraph 1 may apply, once only, to have the name of the country of origin altered . No L 57/ 14 Official Journal of the European Communities 8 . 3 . 79 (a) The application for alteration of the country of origin :  must be submitted to the body which issued the original licence,  must be accompanied by the original licence and by any extract or extracts issued ,  shall be subject to the provisions of Article 5 ( 1 ) and (3), 6 and 7 of Regulation (EEC) No 193/75 . (b) The body which issued the licence shall retain the original licence and any extract or extracts and shall issue a replacement licence and, where appropriate, one or more replacement extracts . However, if during the time taken to issue the replacement licence the issue of licences for the new country of origin is suspended , the replacement licence application concerned shall be rejected and the original licence and, where appropriate, the extract or extracts shall be returned to the holder. (c) The replacement licence and, where appro ­ priate, the replacement extract or extracts shall :  be issued for a quantity of products which , when the tolerance is added , corresponds to the available quantity shown on the docu ­ ment which it replaces,  be issued pursuant to the provisions of Article 3 ,  contain in section 12 the number of the document which it replaces,  contain in section 14 the name of the new country of origin ,  contain in the other sections the same entries as the document which it replaces, and in particular the same date of expiry.' 2 . In Article 5 , the table is replaced by that set out in the Annex to this Regulation . 3 . An Article 9b as follows is inserted : 'Article 9b 1 . In the case of peaches in syrup and pears falling within tariff subheadings 20.06 B I and 20.06 B II the applicant may indicate two tariff subheadings in his application for an import licence as follows : ex 20.06 B I d) 1 aa) and ex 20.06 B I d) 1 bb), or ex 20.06 B I d) 2 aa) and ex 20.06 B I d) 2 bb), or 20.06 B II a) 6 aa) and 20.06 B II a) 6 bb), or ex 20.06 B II a) 7 aa) and ex 20.06 B II a) 7 bb), or 20.06 B II b) 6 aa) and 20.06 B II b) 6 bb), or ex 20.06 B II b) 7 aa) and ex 20.06 B II b) 7 bb). The two subheadings indicated in the application shall be entered on the import licence. 2 . Where an applicant avails himself of the pro ­ visions of paragraph 1 and the amounts of the securities are different in respect of the two tariff subheadings concerned, the amount of security to be taken into consideration shall be the higher of the two. 3 . Where, as a result of the application of para ­ graph 1 , a product not subject to an import levy is imported under cover of a certificate including advance fixing of the levy, the obligation to import with advance fixing of the levy shall be considered to have been met.' 4 . Articles 7, 8 , 9 and 9a are hereby repealed . Article 2 This Regulation shall enter into force on 20 March 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1979 . For the Commission Finn GUNDELACH Vice-President 8 . 3 . 79 Official Journal of the European Communities No L 57/ 15 ANNEX Amount of the security for import licences without advance fixing of the levy CCT heading No Description Amount in u.a./ 100 kg net ex 20.02 C Tomato concentrates 1-5 ex 20.02 C Peeled tomatoes 0-5 ex 20.06 B Peaches in syrup 0-5 ex 20.07 B I Tomato juice 0-5 20.02 A Mushrooms 2-0 ex 20.06 B Pears 0-5 08.12 C Prunes 1.0 ex 20.02 G Peas 0-5 ex 20.02 G French beans 0-5 ex 08.10 A ex 08.11 E ex 20.03 Raspberries 0-5 ex 20.05 ex 20.06 B II |